DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffin (U.S. Patent No. 9,022,684).
Regarding claim 1, Coffin discloses a gas turbine engine (Abstract) comprising: 
a first shaft (24) rotatable about a centerline axis (22, Fig. 1), said first shaft having threads (44) disposed thereon; 
a second shaft (26) rotatable about said centerline axis (22, Fig. 1), said second shaft having threads (72) disposed thereon; and 
a turnbuckle shaft (28) axially disposed between said first (24) and second (26) shafts (Fig. 1), said turnbuckle shaft being rotatable about said centerline axis (22, Fig. 7) and having threads (94, 100; Fig. 4) disposed thereon for engaging the threads of said first and second shafts (Fig. 1), 
wherein said first and second shafts are drawn together by a force acting on the threads of at least one of said first and second shafts created by a rotation of said turnbuckle shaft relative (Column 4, lines 38-59) to said at least one of said first and second shafts and wherein the turnbuckle rotationally connects the first shaft and second shaft (Column 4, lines 38-59), wherein said first shaft is a second turnbuckle shaft connecting a plurality of turbine discs or compressor discs of the gas turbine engine (Column 3, lines 5-13); and 
wherein an end of at least one of the first (24) and the second shafts comprises an arm (See Figure below) extending toward the turnbuckle shaft (28), the arm comprising a plurality of fingers (118, see Figure below) extending therefrom, and wherein at least a portion of the plurality of fingers are configured to engage scallops (124, see Figure below) in an end of the turnbuckle shaft (28), the engagement of the fingers and the scallops preventing relative axial rotation between the either of first and the second shafts and the turnbuckle shaft (Column 5, lines 1-8).

    PNG
    media_image1.png
    377
    574
    media_image1.png
    Greyscale

Regarding claim 4, Coffin discloses that threads (44, 72) of said first (24) and second (26) shafts are located on a radially inner surface of said first and second shafts (Fig. 1).
Regarding claim 5, Coffin discloses that the turnbuckle shaft (28) is disposed radially inward of said radially inner surface of said first (24) and second (26) shafts (Fig. 1).
Regarding claim 12, Coffin discloses a gas turbine engine (Abstract) comprising: 
a centerline axis (22, Fig. 1); 
a flange (48, Fig. 1); 
a first shaft (26) concentric with said centerline axis (22, Fig. 1) having threads (72) disposed thereon, wherein said first shaft is a turnbuckle shaft connecting a plurality of turbine discs or compressor discs of the gas turbine engine (Column 3, lines 41-49); 
a second shaft (24) concentric with said centerline axis (22, Fig. 1); and 
a connecting shaft (28) concentric with said centerline axis (22, Fig. 1) and being disposed axially between said first and second shafts (Fig. 1), said connecting shaft having threads (100) disposed thereon for engaging said threads (72) of said first shaft (26) and an axial stop (110) for engaging said flange (48, Fig. 6); 
wherein a rotation of said connecting shaft (28) relative to said first shaft (26) causes an axial movement of said first shaft relative to said connecting shaft and said second shaft (Column 4, lines 38-59); and wherein an end of at least one of the first and the second (24) shafts comprises an arm (See Figure above in rejection to claim 1) extending toward the connecting shaft (28), the arm comprising a plurality of fingers (118, see Figure above in rejection to claim 1) extending therefrom, wherein at least a portion of the plurality of fingers are configured to engage scallops (124, see Figure above in rejection to claim 1) in an end of the connecting shaft (28), wherein the engagement of the fingers and the scallops prevents relative axial rotation between the either of first and the second shafts and the connecting shaft (Column 5, lines 1-8).
Regarding claim 13, Coffin discloses that said flange (48) is rigidly coupled to said second shaft (24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Coffin in view of Guerquin (U.S. Patent No. 8,894,011).
Regarding claim 8, Coffin discloses that said turnbuckle shaft (28) comprises a radially inner surface (Fig. 1). Coffin does not expressly disclose a drive feature to which a device is engaged to rotate said turnbuckle shaft.
Guerquin teaches a drive feature (106) to which a device is engaged to rotate a turnbuckle shaft; the drive feature acting as a frame and handle during the screwing process, providing for easier manipulation of the turnbuckle shaft and easier assembly and disassembly of the shaft assembly (C6 L48-50).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turnbuckle shaft of Coffin to comprise the drive feature flange, as taught by Guerquin, in order to act as a frame and handle during the screwing process, providing for easier manipulation of the turnbuckle shaft and easier assembly and disassembly of the shaft assembly.

Claims 1-3, 6-7, 9, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (U.S. Patent No. 10,082,042) in view of Taniguchi (US 2013/0269462 A1).
Regarding claim 1, Scott discloses a gas turbine engine (Column 2, lines 63-64) comprising:
a first shaft (202) rotatable about a centerline axis (12), said first shaft having threads disposed thereon (212);
a second shaft (204) rotatable about said centerline axis (12), said second shaft having threads disposed thereon (214), wherein said first shaft is a second turnbuckle shaft connecting a plurality of turbine discs or compressor discs of the gas turbine engine (Column 3, lines 8-16 and lines 50-55); and
a turnbuckle shaft (206) axially disposed between said first and second shafts (Fig. 2A), said turnbuckle shaft being rotatable about said centerline axis (12) and having threads disposed thereon for engaging the threads of said first and second shafts (242, 244),
wherein said first (202) and second (204) shafts are drawn together by a force acting on the threads of at least one of said first and second shafts created by a rotation of said turnbuckle (206) shaft relative to said at least one of said first and second shafts and wherein the turnbuckle rotationally connects the first shaft and second shaft (Column 3 line 56-Column 4 line 2). 
Scott does not expressly disclose that an end of at least one of the first and the second shafts comprises an arm extending toward the turnbuckle shaft, the arm comprising a plurality of fingers extending therefrom, and wherein at least a portion of the plurality of fingers are configured to engage scallops in an end of the turnbuckle shaft, the engagement of the fingers and the scallops preventing relative axial rotation between the either of first and the second shafts and the turnbuckle shaft.
Taniguchi teaches that an end of at least one of a first (10, Fig. 1) and second shafts comprises an arm (12, Fig. 1-2) extending toward a turnbuckle shaft (14), the arm comprising a plurality of fingers (24) extending therefrom (Fig. 5), and wherein at least a portion of the plurality of fingers (24) are configured to engage scallops (26, Fig. 2-3) in an end of the turnbuckle shaft (14), the engagement of the fingers and the scallops preventing relative axial rotation between the either of first and the second shafts and the turnbuckle shaft (Paragraph 0080) in order to provide a fixed connection between two shafts (Paragraph 0080).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft assembly of Scott to comprise the arm, fingers, and scallops of Taniguchi in order to provide a fixed connection between two shafts.
Regarding claim 2, Scott discloses that the threads of one of said first shaft or said second shaft are right hand threads and the threads of the other of said first shaft or said second shaft are left hand threads (Column 3, lines 60-67).
Regarding claim 3, Scott discloses that both of said first (202) and second (204) shafts move axially relative to said turnbuckle (206) shaft when said first and second shafts are drawn together (Fig. 2; Column 4, lines 14-19).
Regarding claim 6, Scott discloses that said threads (212, 214) of said first (202) and second (204) shafts are located on a radially outer surface of said first and second shafts (Fig. 2).
Regarding claim 7, Scott discloses that the turnbuckle (206) shaft is disposed radially outward (Fig. 2A) of said radially outer surface of said first and second shafts (202, 204).
Regarding claim 9, Scott discloses that said turnbuckle shaft (806, Fig. 8) comprises a radially outer surface comprising a drive feature (816) to which a device (822) is engaged to rotate said turnbuckle shaft (Column 6, lines 48-54).
Regarding claim 16, Scott discloses a method of assembling a gas turbine engine, comprising: 
providing a first rotor (202) having threads disposed thereon about a centerline (12) of said engine, wherein said first rotor is a turnbuckle shaft connecting a plurality of turbine discs or compressor discs of the gas turbine engine (Column 3, lines 8-16 and lines 50-55); 
providing a connecting shaft (206 and 806) having threads (242, 244) disposed thereon about said centerline; 
engaging the threads (212) of said first rotor (202) with the threads of said connecting shaft (Column 3 line 56-Column 4 line 2); 
providing a second rotor (204); 
engaging a surface of said connecting shaft (206 and 806; 806 showing an embodiment of applying torque to the connecting shaft) with a rotating tool (822, Fig. 8);
drawing together said first and second rotors by operating said rotating tool to rotate said connecting shaft about said centerline (Column 6, lines 48-54).
Scott does not expressly disclose an anti-rotation component to prevent rotation of said connecting shaft relative to said first and second rotors, wherein the anti-rotation component comprises an arm extending from an end of at least one of the first and the second rotors, wherein the arm comprises a plurality of fingers extending therefrom, and wherein at least a portion of the plurality of fingers are configured to engage scallops in an end of the connecting shaft, the engagement of the fingers and the scallops preventing relative axial rotation between the either of first and the second rotors and the connecting shaft.
Taniguchi teaches that an anti-rotation component (Fig. 2) comprises an arm (12) extending from an end of at least one of first (10) and second rotors, wherein the arm (12) comprises a plurality of fingers (24) extending therefrom (Fig. 5), and wherein at least a portion of the plurality of fingers are configured to engage scallops (26, Fig. 2-3) in an end of the connecting shaft (14), the engagement of the fingers and the scallops preventing relative axial rotation between the either of first and the second rotors and the connecting shaft (Paragraph 0080) in order to provide a fixed connection between two shafts (Paragraph 0080).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft assembly of Scott to comprise the arm, fingers, and scallops of Taniguchi in order to provide a fixed connection between two shafts.
Regarding claim 17, Scott discloses an axial force that is transmitted through said second rotor, connecting shaft, and first rotor (Column 6, lines 50-54).
Regarding claim 18, Taniguchi teaches a circumferential force to at least one of said first (10) and second rotors to prevent said rotation said at least one of said first (10) and second rotors while rotating said connecting shaft (14, Paragraph 0080; the connecting shaft is fastened to the first rotor).
Regarding claim 19, Taniguchi teaches that said surface (18, Fig. 2) of said connecting shaft (14) is a radially inner surface (Paragraph 0075).
Regarding claim 20, Scott discloses that said surface (816, Fig. 8) of said connecting shaft (206 and 806) is a radially outer surface (Fig. 8).
Response to Arguments
New grounds of rejection are made by Coffin (U.S. Patent No. 9,022,684) in view of Guerquin (U.S. Patent No. 8,894,011) as well as Scott (U.S. Patent No. 10,082,042) in view of Taniguchi (US 2013/0269462).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./Examiner, Art Unit 3678                                                                                                                                                                                                        
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619